[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              MAY 21, 2007
                               No. 06-14444                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 05-00193-CV-5-RS-EMT

BILL A. CORBIN,


                                                      Plaintiff-Appellant,

                                     versus

SUPREME COURT OF FLORIDA,
FLORIDA BAR ASSOCIATION,
STATE OF FLORIDA,
c/o John Ellis Bush, Governor
JOHN F. HARKNESS, JR.,
Executive Director of Florida Bar,
JOHN ANTHONY BOGGS, Staff
Counsel of Florida Bar, et al.,


                                                      Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (May 21, 2007)
Before BIRCH, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

       Bill A. Corbin, a former Florida attorney proceeding pro se, appeals the

district court’s sua sponte dismissal of his third amended civil rights complaint for

lack of jurisdiction pursuant to the Rooker-Feldman doctrine.1 Corbin, who was

disbarred by the Florida Supreme Court in 2002, argues on appeal that he has

constitutionally guaranteed liberty and property interests in his law license.

Corbin’s notice of appeal also stated that he was appealing the district court’s

denial of his Fed.R.Civ.P. 59(e) motion to alter or amend a judgment. Lastly,

Corbin argues that the district court and this Court erred in refusing to grant his

motions for leave to proceed on appeal in forma pauperis.

                                        Background

       According to Corbin’s third amended complaint, in 1996 the Florida Bar

(“Bar”) filed a false formal complaint against him alleging that he violated the

rules of professional conduct by making misrepresentations to the tribunal during a

state court proceeding. A state judge acting as referee recommended that the

Corbin’s attorney license be suspended for six months. Corbin sought review from



       1
         Rooker v. Fidelity Trust Co., 263 U.S. 413, 416, 44 S. Ct. 149, 68 L. Ed. 362 (1923);
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482, 103 S. Ct. 1303, 75 L. Ed.
2d 206 (1983).

                                               2
the Florida Supreme Court, which upheld the suspension but imposed a penalty of

90-days. In 1998, the Bar seized Corbin’s trust account records, pursuant to a

subpoena, and after reviewing the records, the Bar filed a petition for an

emergency suspension of the plaintiff’s attorney license. The Florida Supreme

Court issued a temporary injunction suspending Corbin from the practice of law

and freezing the trust fund accounts. The Bar filed a formal complaint, and the

referee recommended disbarment. In 2001, The Florida Supreme Court ordered

the disbarment and a “second trial” to prove the charges. Corbin alleges that

during the second trial, the Bar admitted that some of the charges were false, but

this was covered up by the referee’s issuance of a protective order. In 2003, the

Florida Supreme Court ordered that Corbin pay restitution and court costs.

Additionally, the Bar filed two other formal complaints against Corbin in 1997 and

2000, which were subsequently voluntarily dismissed. Corbin sought relief in the

federal district court, claiming violations of his due process, equal protection, and

Fourth and Eighth amendment rights.

                                           I.

      As a preliminary matter, to the extent that Corbin argues that the district

court erred in denying his motion for leave to proceed on appeal in forma pauperis

(“IFP”) under Fed. R. App. P. 24(a)(1), this order is not a final appealable order,



                                           3
and the proper avenue for review of such an order is a motion for leave to proceed

on appeal IFP with us. To the extent that Corbin argues that we erred in denying

his motion for leave to proceed on appeal IFP under Fed. R. App. P. 24(a)(5), the

proper avenue for making this argument would have been a motion for

reconsideration. Corbin had 21 days to file a motion for reconsideration under

11th Cir. R. 27-2, and he failed to do so. Therefore, Corbin’s arguments related to

IFP are not properly before us.

                                          II.

      Whether the district court correctly determined that the Rooker-Feldman

doctrine divested it of subject matter jurisdiction is reviewed de novo. Goodman

ex rel. Goodman v. Sipos, 259 F.3d 1327, 1331 (11th Cir. 2001). Further, we

liberally construe allegations contained in pro se civil rights complaints. Brown v.

Sikes, 212 F.3d 1205, 1209 (11th Cir. 2000).

      We have held that bar disciplinary actions are judicial in nature. In re Calvo,

88 F.3d 962, 965 (11th Cir. 1996). A federal district court may not review the final

decisions of a state court of competent jurisdiction. Rooker, 263 U.S. at 415-416,

44 S.Ct. at 149. A federal district court lacks jurisdiction to review state court

decisions where: (1) the party in federal court is the same as the party in state

court; (2) the prior state court ruling was a final or conclusive judgment on the



                                           4
merits; (3) the party seeking relief in federal court had a reasonable opportunity to

raise its federal claims in the state court proceeding; and (4) the issue before the

federal court was either adjudicated by the state court or was inextricably

intertwined with the state court’s judgment. Amos v. Glynn County Bd. of Tax

Assessors, 347 F.3d 1249, 1265 n.11 (11th Cir. 2003). According to the Supreme

Court:

         United States District Courts . . . have subject-matter jurisdiction over
         general challenges to state bar rules, promulgated by state courts in
         non-judicial proceedings, which do not require review of a final state
         court judgment in a particular case. They do not have jurisdiction,
         however, over challenges to state court decisions in particular cases
         arising out of judicial proceedings even if those challenges allege that
         the state court's action was unconstitutional. Review of those
         decisions may be had only in [the Supreme Court on certiorari].

Feldman, 460 U.S. at 486, 103 S. Ct. at 1317, 75 L. Ed. 2d at 225.

         The district court properly determined that the Rooker-Feldman doctrine

barred Corbin’s claims. Specifically, the Rooker-Feldman doctrine bars Corbin’s

due process, equal protection, and Fourth and Eighth Amendment claims. Further,

Corbin’s requests for mandamus relief requiring the retraction of false statements

and for an injunction from a state court judgment are also barred by the Rooker-

Feldman doctrine. According to Corbin’s complaint, he was a party and obtained a

final judgment in Florida state actions in which his law license was suspended and

he was disbarred. Thus, Corbin had an opportunity to raise these specific claims

                                             5
before the Florida Supreme Court. For instance, attorneys are able to raise due

process and equal protection challenges before the Florida Supreme Court during

their disciplinary proceedings. See Fla. Bar v. Carricarte, 733 So.2d 975, 978-979

(Fla. 1999); Fla. Bar v. Brown, 905 So.2d 76, 82 (Fla. 2005). Furthermore, these

issues were inextricably intertwined with the Florida Supreme Court’s judgments.

These claims, including his request for an injunction, would succeed only to the

extent that the district court determined that the Florida Supreme Court wrongly

decided that Corbin should have been disbarred and made to pay restitution.

      Although district courts have jurisdiction to review general constitutional

challenges to state bar rules, see Berman v. Fla. Bd. of Bar Exam’rs, 794 F.2d

1529, 1530 (11th Cir. 1986), the district court correctly determined that Corbin is

not making a general challenge to the procedures but challenges the procedures as

applied to him. Furthermore, while the district court did not specifically address

Corbin’s state law claims of privacy infringement, defamation, intentional

infliction of emotional distress, third party contract breach, and wrongful

injunction, the district court may decline to exercise supplemental jurisdiction if it

has dismissed all claims over which it has original jurisdiction. 28 U.S.C. § 1367.

      Given that the district court correctly decided it lacked jurisdiction over

Corbin’s claims because of the Florida Supreme Court decision in the matter, we



                                           6
affirm the dismissal of all Corbin’s claims.

AFFIRMED.




                                          7